EXHIBIT 23.1 Peter Messineo Certified Public Accountant 1982 Otter Way Palm Harbor FL 34685 peter@pm-cpa.com T727.421.6268F727.674.0511 Consent of Independent Registered Public Accounting Firm I consent to the inclusion in the Prospectus, of which this Registration Statement on Form S-1, Amendment 3 is a part, of the report dated December 12, 2012 relative to the financial statements of Boomers, Inc. as of November 30, 2012 and for the period October 23, 2012 (date of inception) through November 30, 2012. I also consent to the reference to my firm under the caption "Experts" in such Registration Statement. /s/ Peter Messineo, CPA Peter Messineo, CPA Palm Harbor Florida September 12, 2013
